Citation Nr: 0531490
Decision Date: 11/21/05	Archive Date: 03/02/06

DOCKET NO. 01-09 031A                       DATE NOV 21 2005

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine.

REPRESENT A TION

Appellant represented by: Marshall O. Potter, Jr., Attorney at Law

WITNESSES AT HEARING ON APPEAL

The veteran and his wife

INTRODUCTION

The veteran served on active duty from July 1951 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision by the San Diego, California, RO which, among other things, denied a claim of service connection for degenerative changes of the lumbar spine. In written statements of November 2000 and January 2001, the veteran notified the RO that he had become a resident of Illinois, and jurisdiction of his claims was transferred to the Chicago RO.

In October 2002, the Board denied the claim of service connection for degenerative changes of the lumbar spine. The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and in July 2003 the Court vacated the Board's October 2002 denial and remanded the case for action consistent with instructions contained in a July 2003 joint motion filed by the parties to the appeal. The Board remanded the claim of service connection for degenerative changes of the lumbar spine in August 2004.

(Claims of entitlement to service connection for residuals of frozen feet and disability due to an allergic response to penicillin were developed for appellate review. In March 2004, the appellant's representative withdrew the claim of service connection for an allergic response to penicillin, and in February 2005, the RO granted service connection for residuals of cold injury of each foot. Consequently, these issues are no longer before the Board.)

FINDING OF FACT

It is as likely as not that lumbar arthritis and lumbar disc disease were caused by the veteran's service-connected foot disabilities.

-2



CONCLUSION OF LAW

The veteran has lumbar arthritis and lumbar disc disease that are the result of service-connected disabilities. 38 C.F .R. § 3.310 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service. 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001). When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes. 38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001) (arthritis may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within a year of separation from service). If a reasonable doubt arises regarding such a determination, it will be resolved in the veteran's favor. 38 C.F.R. § 3.102 (2001).

In claims of secondary service connection, the provisions of 38 C.F.R. § 3.310(a) specifically allow for a grant of service connection where the evidence shows that a chronic disability or disorder is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2001). Furthermore, notwithstanding the absence of a direct relationship, there are instances when a nonservice-connected disorder may be aggravated by a service-connected disability. In such instances, a claimant shall "be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Allen v. Brown, 8 Vet. App. 439, 448 (1995) (en bane).

The veteran claims that he suffers from a back disability as a result of his service-connected right toe disability. Specifically he claims that his service-connected

- 3 



right toe disability and foot disabilities caused by cold injury have caused him to limp, which in turn caused his back problems. For the reasons that follow, the Board finds that service connection for degenerative changes of the lumbar spine is warranted.

The veteran's service medical records do not contain any complaints regarding his low back.

Correspondence from Dr. A.L., dated in April 1983, indicates that the veteran was first seen in March 1973 with neuro-musculoskeletal complaints, ranging from the cervical to the lumbosacral area. Dr. A.L. noted that, in March 1973, the veteran was driven to Dr. A.L.' s office as a result of a complaint stemming from an injury in which the veteran caught a heavy transmission. He had complained of severe pain in his neck, shoulders, and upper back. Dr. A.L. noted that the veteran had continued to be a patient whenever a neuro-musculoskeletal problem appeared.

When examined by VA in June 1983, the veteran complained that his feet were still a big problem when walking and that his back always hurt. Examination revealed that the veteran did not walk with a limp. X-rays of the dorsal spine revealed moderate hypertrophic and degenerative changes involving the middle and lower thoracic bodies.

VA treatment records show that, in April 1998, the veteran complained of back pain with a hematoma secondary to Coumadin treatment for deep vein thrombosis.

At a September 1998 VA fee-basis examination, the veteran gave a history of frostbite to both feet in 1953, when his feet turned a bluish color. He reported having more foot problems after service. The diagnoses included degenerative spine disease with radiculopathy, which may be related to disc disease, and right foot deformity requiring special shoes. In an addendum, the examiner indicated that it was very likely that the veteran's foot deformity had an abnormal effect on the veteran's spine.

- 4 



At a May 1999 VA fee-basis examination, the veteran gave a history of sustaining frostbite in 1954 with resulting hammertoe of the 2nd toe on the right, which required surgery with a bone being removed. He reported that around that time he also started having complaints of back discomfort. X-rays of the lumbosacral spine revealed spondylosis. The diagnoses included degenerative spondylosis without radiculopathy of the lumbar spine. The examiner opined that it was less likely than not that the veteran's 2nd right toe was responsible for low back pain. The examiner explained that it was certainly less likely that the right toe would result in arthritis of the lower back. The examiner opined that the veteran's current lumbar spine x-ray findings were consistent with his age.

VA outpatient treatment reports show that, in December 2000, the impressions included low back pain, likely of musculoskeletal nature. The examiner noted that the veteran did not have radicular symptoms. In another December 2000 treatment report, it was noted that the veteran had lower back pain with some radiation into the left hip, and plain x-rays of the lumbosacral spine revealed degenerative disc disease at L5-S1.

Received in September 2005 were three medical opinions-a June 2005 letter from K. P. Moran, M.D., an August 2005 letter from F. J. Pfalzgraf, M.D., and a September 2005 letter from D. R. Sullivan, D.P.M. Each reviewed copies of the evidence contained in the veteran's claims file and each opined that it was either more likely or at least as likely as not that the veteran's service-connected foot disabilities caused his lumbar spine degenerative disc disease and lumbar spine arthritis. The bases for the opinions were that the veteran had a longstanding gait problem due to his foot disabilities and that his pathophysiological changes due to the altered gait would likely have caused the lumbar spine degenerative changes. Each also agreed that the foot disabilities had aggravated the lumbar spine changes.

Although the record does not entirely support the notion that the veteran had experienced a longstanding problem with his gait, especially when certain records, such as the June 1983 VA examination, revealed that the veteran did not in fact walk with a limp, the Board finds that the thorough review done by the private

- 5 



practitioners mentioned in the paragraph above brings the state of the evidence for and against the claim into relative equipoise. Consequently, because it appears as likely as not that the veteran's lumbar arthritis and lumbar disc disease were caused by his service-connected foot disabilities, a grant of service connection is warranted.

ORDER

Service connection for lumbar arthritis and lumbar disc disease is granted.

MARK F_ HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

- 6 




